DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.         Claims are rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. (US 2008/0298316, hereinafter Britan) in view of Yang et al. (US 2011/0194544, hereinafter Yang).
	Regarding claims 1 and 27, Britan discloses a user equipment (UE) (28 of fig. 1) for wireless communication, comprising: a memory (para 0053; memory to store the software); and one or more processors (64), coupled to the memory, configured to: receive, from a base station (24), information indicating at least one of a first set of peak reduction sub-carriers for uplink communication (para 0030-0032;  base station communicates first set of peak reduction sub-carriers to the mobile station) , or a second set of peak reduction sub-carriers for downlink communication, for use in a full-duplex communication mode (para 0030; simultaneously uplink and downlink communication), wherein the first set of peak reduction sub-carriers and the second set of peak reduction sub-carriers share at least one peak reduction sub-carrier (para 0047 and 0098; sharing sub-carriers); and transmit, to the base station, or receive, from the base station, at least one signal based at least in part on the at least one of the first set of peak reduction sub-carriers or the second set of peak reduction sub-carriers (para 0030).
	Britan does not explicitly disclose that peak reduction sub-carriers are peak reduction tones.
In an analogous art, Yang discloses that peak reduction sub-carriers are peak reduction tones (para 0029; sub-carriers may also be called tones). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Britan’s method/system by adding Yang’s disclosure in order to minimize peak to average power ratio. 
Regarding claims 14 and 29, Britan discloses a base station (24 of fig. 1) for wireless communication, comprising: a memory (para 0053; memory to store the software); and one or more processors (60), coupled to the memory, configured to: transmit, to a user equipment (UE) (28), information indicating at least one of a first set of peak reduction sub-carriers for uplink communication (para 0030-0032;  base station communicates first set of peak reduction sub-carriers to the mobile station) , or a second set of peak reduction sub-carriers for downlink communication, for use in a full-duplex communication mode (para 0030; simultaneously uplink and downlink communication), wherein the first set of peak reduction sub-carriers and the second set of peak reduction sub-carriers share at least one peak reduction sub-carrier (para 0047 and 0098; sharing sub-carriers); and transmit, to the UE, or receive, from the UE, at least one signal based at least in part on the at least one of the first set of peak reduction sub-carriers or the second set of peak reduction sub-carriers (para 0030).
	Britan does not explicitly disclose that peak reduction sub-carriers are peak reduction tones.
In an analogous art, Yang discloses that peak reduction sub-carriers are peak reduction tones (para 0029; sub-carriers may also be called tones). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Britan’s method/system by adding Yang’s disclosure in order to minimize peak to average power ratio. 
	Regarding claims 2, and 15, Britan discloses wherein the first set of PRTs include one or more PRTs in an uplink sub-band for the full-duplex communication mode (para 0030-0032; simultaneous uplink and downlink communication), and the second set of PRTs include one or more PRTs in a downlink sub-band for the full-duplex communication mode (para 0030-0032; simultaneously uplink and downlink communication).
Regarding claims 3,16, 28, and 30, Britan discloses wherein the at least one PRT is in a guard band between an uplink sub-band and a downlink sub-band for the full-duplex communication mode (para 0073; guard).
Regarding claims 4, and 17, Britan discloses wherein an uplink sub-band and a downlink sub-band, for the full- duplex communication mode, frequency hop in a first time interval and a second time interval (para 0097 and 0098).
Regarding claims 5, and 18, Britan discloses wherein the one or more processors, to transmit or receive the at least one signal, are configured to: transmit or receive a first signal in the first time interval based at least in part on the at least one of the first set of PRTs or the second set of PRTs (para 0007-0010 and 0030; multiple subcarriers); and transmit or receive a second signal in the second time interval based at least in part on at least one of a third set of PRTs for uplink communication or a fourth set of PRTs for downlink communication, wherein the third set of PRTs is different from the first set of PRTs, and the fourth set of PRTs is different from the second set of PRTs (para 0012-0015 and 0029-0030; multiple sub-carries for uplink or down link communication, first and second subcarriers have been disclosed, however having more than two sub-carries are obvious).
Regarding claims 6 and 19, Bitran discloses wherein the third set of PRTs is frequency shifted relative to the first set of PRTs, and the fourth set of PRTs is frequency shifted relative to the second set of PRTs (para 0012; 0064 and 0075; frequency shifted).
	Regarding claims 8, and 21, Britan discloses wherein the fourth set of PRTs for downlink communication are based at least in part on the first set of PRTs for uplink communication (para 0064-0065, 0080 and 0088), and the third set of PRTs for uplink communication are based at least in part on the second set of PRTs for downlink communication (para 0064-0065, 0080 and 0088).
Regarding claims 12 and 25, Bitran discloses wherein the first set of PRTs and the second set of PRTs are a same set of PRTs (para 0047).
Regarding claims 13 and 26, Bitran discloses wherein the same set of PRTs is in resources that are shared for uplink communication and downlink communication (para 0030; simultaneously transmitting and receiving).

3.         Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bitran/Yang and further in view of Hellberg (US 2010/0008442, hereinafter Hellberg).
Regarding claims 7 and 20, Bitran/Yang does not explicitly disclose wherein the third set of PRTs is mirrored in frequency relative to the first set of PRTs with respect to a particular frequency, and the fourth set of PRTs is mirrored in frequency relative to the second set of PRTs with respect to the particular frequency.
In an analogous art, Hellberg discloses wherein the third set of PRTs is mirrored in frequency relative to the first set of PRTs with respect to a particular frequency (para 0068 and 0073, and the fourth set of PRTs is mirrored in frequency relative to the second set of PRTs with respect to the particular frequency (para 0068; 0073 and claim 34). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Britan/Yang’s method/system by adding Hellbeg’s disclosure in order to minimize bandwidth impairment in a communication system.

4.         Claims 9-11, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bitran/Yang and further in view of PARK et al. (US 2018/0048436, hereinafter Park).
	Regarding claims 9 and 22, Bitran/Yang does not explicitly disclose wherein the one or more processors, to transmit or receive the at least one signal, are configured to:
transmit, in a half-duplex communication mode, an uplink signal based at least in part on the first set of PRTs, or receive, in a half-duplex communication mode, a downlink signal based at least in part on the second set of PRTs.
In an analogous art, Park disclose wherein the one or more processors, to transmit or receive the at least one signal, are configured to: transmit, in a half-duplex communication mode, an uplink signal based at least in part on the first set of PRTs, or receive, in a half-duplex communication mode, a downlink signal based at least in part on the second set of PRTs (para 0091; half duplex communication, separate subframes for UL and DL communication). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Britan/Yang’s method/system by adding Park’s disclosure in order to minimize interference in a communication system. 
	Regarding claims 10 and 23, Britan/Yang does not explicitly disclose wherein the uplink signal is transmitted further based at least in part on a supplemental set of PRTs for uplink communication, or the downlink signal is received further based at least in part on a supplemental set of PRTs for downlink communication.
	In an analogous art, Park discloses wherein the uplink signal is transmitted further based at least in part on a supplemental set of PRTs for uplink communication, or the downlink signal is received further based at least in part on a supplemental set of PRTs for downlink communication (para 0091 and 0149). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Britan/Yang’s method/system by adding Park’s disclosure in order to minimize interference in a communication system. 
	Regarding claims 11 and 24, Bitran/Yang does not explicitly disclose wherein the one or more processors, to transmit or receive the at least one signal, are configured to:
transmit, in a half-duplex communication mode, an uplink signal based at least in part on the first set of PRTs and the second set of PRTs, or receive, in a half-duplex communication mode, a downlink signal based at least in part on the first set of PRTs and the second set of PRTs.
	In an analogous art, Park discloses wherein the one or more processors, to transmit or receive the at least one signal, are configured to: transmit, in a half-duplex communication mode, an uplink signal based at least in part on the first set of PRTs and the second set of PRTs, or receive, in a half-duplex communication mode, a downlink signal based at least in part on the first set of PRTs and the second set of PRTs (para 0091; half duplex communication, separate subframes for UL and DL communication). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Britan/Yang’s method/system by adding Park’s disclosure in order to minimize interference in a communication system. 

Conclusion     
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462